Citation Nr: 0802518	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  03-15 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for a left leg 
disability, to include as due to exposure to herbicides 
(Agent Orange).

2. Entitlement to service connection for a psychiatric 
disability (claimed as nervousness and depression), to 
include as due to exposure to Agent Orange.

3. Entitlement to service connection for a back disorder, 
including arthritis, to include as due to exposure to Agent 
Orange.

4. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
chloracne (skin rash), to include as due to exposure to Agent 
Orange.

5. Whether the veteran's daughter D.S. is entitled to 
recognition as a helpless child on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years.




6. Whether the veteran's daughter J.L.S. is entitled to 
recognition as a helpless child on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years.

7.. Whether the veteran's son M.L.S  is entitled to 
recognition as a helpless child on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1966.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which, in pertinent part, denied 
service connection for a left leg condition, nervousness and 
depression, and a back disorder including arthritis.

In December 2004, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record. 

In a March 2005 decision, the Board in part denied the 
veteran's claims for service connection for a left leg 
condition, nervousness and depression, and a back disorder 
including arthritis. The veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court). 
In a July 2007 Memorandum Decision (Decision), the Court 
vacated the March 2005 Board decision and remanded these 
matters to the Board for further proceedings consistent with 
the Decision.

With the exception of the veteran's claim of service 
connection for a back disorder, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify the veteran if further action, on his 
part, is required.


FINDING OF FACT

A back disability was not incurred in or aggravated by any 
incident of active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a back disability, to include arthritis, are not met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).

The law provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits; advise 
the claimant of the allocation of  responsibility for 
obtaining such evidence; and that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The law specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  

This advice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

The law also provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  38 U.S.C.A. § 5103A. 

Subsequent to receipt of the claim of service connection for 
a back disorder in June 2002, the claimant was so advised in 
accordance with VA's duty to notify by letter dated in 
September 2002. Although the letter did not specifically 
request that the veteran provide any evidence in his 
possession, VA subsequently requested that the veteran 
provide information as to where and by whom he was treated 
for his claimed disorder.  

In particular, subsequent to the claimant being advised of 
what evidence would substantiate the claim, the RO conducted 
a readjudication of the claim and advised the claim through 
Supplemental Statements of the Case dated in May 2003 and 
January 2004    

Thus, no prejudice has inured to the veteran because of the 
timing of notice.  
Moreover, because appellate review of this matter remains 
pending, the Board must review the evidence of record on a de 
novo basis and without providing any deference to the RO's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-RO initial 
adjudication constitutes harmless error, especially since an 
RO determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  38 C.F.R. § 20.1104.  
 
VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the veteran, as is detailed below.  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit evidence of an in-service 
event; competent medical evidence indicating that he has a 
back disorder and substantiating evidence  suggestive of a 
linkage between the disorder and his active service. The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained. Here, as in Wells, the record in its 
whole, after due notification, advisement, and assistance to 
the veteran under the VCAA, does not contain competent 
evidence to suggest that the disorders are related to the 
veteran's military service.        

Because the claim is being denied on the basis of no in-
service incident and no credible evidence of continuity of 
symptomatology since service, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the veteran's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

In Dingess v. Nicholson, 19 Vet. app. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Although the RO did not 
advise the claimant of such information, because the claim of 
service connection is being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  


VA has done everything reasonably possible to assist the 
veteran.  In the circumstances of this case, additional 
efforts to assist the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the extensive development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence which has not been obtained, the 
Board finds that the record is ready for appellate review.


Merits of the Claim - Service Connection for a Back 
Disorder (Arthritis)

The veteran contends that he has a back disorder, variously 
diagnosed as arthritis, that he first noted during active 
military service and has continued thereafter until the 
present day. Having carefully considered the claim in light 
of the record and the applicable law, the Board finds that 
because the veteran is not credible in his report of symptoms 
and there is no evidence of an inservice event that caused 
his currently back disorder, the preponderance of the 
evidence is against the claim and the appeal will be denied.

The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution 
of this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

As to arthritis, the law provides that a veteran who has 90 
days or more of service may be entitled to presumptive 
service connection of a chronic disease that becomes manifest 
to a degree of 10 percent or more within one year from 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. § 
3.307 (2003).  Arthritis (i.e., degenerative joint disease) 
is one of the chronic diseases for which such presumptive 
service connection may be granted.  38 C.F.R. § 3.309(a).

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  This does not 
mean that any manifestation of joint pain will permit service 
connection of arthritis first shown as a clear-cut entity at 
some later date.  38 C.F.R. § 3.303(b).  

The law further provides that no presumptions may be invoked 
on the basis of advancement of the disease when first 
definitely diagnosed for the purpose of showing its existence 
to a degree of 10 percent within the applicable period.  This 
will not be interpreted as requiring that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance.  Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree.  38 C.F.R. § 
3.307(c).

Firstly, although the veteran asserts that he has had 
continuous back pain since serving on active military duty, 
the evidence indicates that he is not credible. In 
particular, the veteran alleged during a December 2004 Travel 
Board hearing that he first noted his back pain during 
military service (Transcript, page 17). However,  in a March 
1966 pre-separation medical questionnaire, the veteran 
responded in the negative to the inquiry whether he then had, 
or ever had back pain. Significantly, there were no 
abnormalities noted of the veteran's back as a result of that 
examination. 

Because these records were generated with a view towards 
ascertaining the veteran's then-state of physical fitness, 
they are akin to statements of diagnosis and treatment and 
are of increased probative value.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also  LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  

Further, although the veteran also alleged that he was 
excused from performing physical training during active 
service because of his back symptoms, there is no evidence to 
support this allegation. Indeed, the veteran's service 
medical and personnel records indicate that he was never 
placed on limited duty profile because of such symptoms.

The first indication of any back symptoms is found in a 
November 1981 medical report, generated by A.C. Velasquez, 
M.D. At this point (i.e., approximately 15 years after 
military service), the physician reported that the veteran 
was having back pain "every now and then." Critically, Dr. 
Velasquez did not record any symptoms beginning during or 
continuing after military service. 

Thus, the veteran is not credible in his report of having had 
continuous symptoms since military service; there is no 
competent medical evidence indicating that arthritis was 
incurred during the presumptive period; no competent evidence 
indicating that any back disorder was incurred as a result of 
presumed exposure to herbicides, and further no competent 
medical evidence otherwise linking the disorder to military 
service. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. 
§ 3.159(a).

ORDER

Service connection for a back disorder is denied.


REMAND

Left Leg Disability and Psychiatric Disorder

Regarding the claims for service connection for a left leg 
condition and a psychiatric condition, subsequent to the most 
recent January 2004 supplemental statement of the case 
(SSOC), the veteran submitted evidence to the RO, which 
includes a non-VA medical record from the Lutheran Medical 
Center, dated in December 1992, non-VA medical records from 
the University Hospital of Cleveland, dated from January 1995 
to April 1995, a lay statement from D.S., received in January 
2005, and a response from the Ohio State University Hospital 
that they had no records for the veteran. This recently 
submitted evidence has not yet been reviewed by the RO nor 
has the RO issued an SSOC regarding this evidence. As such, a 
remand for RO consideration of the evidence, and issuance of 
an SSOC reflecting such consideration, is warranted. See 
38 C.F.R. §§ 19.31, 19.37 (2007).


Skin Rash

Concerning the petition to reopen the claim of service 
connection for chloracne (skin rash), to include as due to 
exposure to Agent Orange, in its July 2007 Decision, the 
Court held that after the veteran received notice of an 
August 2003 rating decision that declined to reopen his claim 
for service connection for chloracne, the veteran expressed 
disagreement with the rating decision in September 2003. The 
claims file does not contain any Statement of the Case (SOC) 
for the petition to reopen the claim for service connection 
for chloracne, to include as due to exposure to Agent Orange. 
The Board must therefore remand that issue for the issuance 
of an SOC. See Manlincon v. West, 12 Vet. App. 238, 240 
(1999).


Helpless Child:  Permanent Incapacity for Self-Support

Similarly, the record indicates that by rating decision dated 
in June 2006, the RO denied  finding permanent incapacity for 
self-support for the veteran's two daughters and son. See 38 
C.F.R. § 3.356 (2007). The veteran was apprised of the rating 
decision by letter dated in July 2006, and a notice of 
disagreement was received by the RO in February 2007. A 
Statement of the Case as to these issues has not been issued. 
Because the filing of a notice of disagreement initiates 
appellate review, the claims pertaining to the permanent 
incapacity for the veteran's children must be remanded for 
the preparation of a Statement of the Case.  Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995).

Accordingly, the isssues are REMANDED for the following 
action:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for a left leg 
disorder; a psychiatric disorder; and a 
skin disorder that is not evidenced by 
the current record.  The veteran should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  

2. After receipt of the veteran's 
response to the directives in paragraph 
1, above (or the passage of a reasonable 
time), the RO/AMC will afford the veteran 
clarifying medical examinations as 
follows:

a. An examination, to be conducted 
by an appropriately qualified 
physician, with the conduct of any 
appropriate clinical studies, who 
will express an opinion as to 
whether the veteran has a left left 
disorder that was caused by any 
incident of active military service. 
The claims folder and a copy of this 
remand will be provided to the 
examiner for review in conjunction 
with the examination, and who must 
acknowledge receipt and review of 
these materials in any report 
generated. 

In addition to commenting upon 
whether the veteran has a left 
leg disorder that was caused by 
military service, the examiner 
is requested to comment upon 
what medical significance 
attaches to the veteran's 
report in his separation 
physical examination 
questionnaire that he then had, 
or once had, leg cramps; the 
veteran's May 1978 diagnosis 
and treatment for Guillian-
Barre syndrome; the veteran's 
December 2004 report that he 
was advised by a physician that 
his leg condition was 
attributable to his donation of 
one kidney to his daughter.  

b. An examination, to be conducted 
by an appropriately qualified 
physician, with the conduct of any 
appropriate clinical studies and/or 
interviews, who will express an 
opinion as to whether the veteran 
has a psychiatric disorder that was 
caused by any incident of active 
military service. The claims folder 
and a copy of this remand will be 
provided to the examiner for review 
in conjunction with the examination, 
and who must acknowledge receipt and 
review of these materials in any 
report generated. 

In addition to commenting upon 
whether the veteran has a 
psychiatric disorder that was 
caused by military service, the 
examiner is requested to 
comment upon what medical 
significance attaches to the 
veteran's pre-separation (March 
1966) denial of then having, or 
ever having had, "nervous 
trouble of any sort."

3. After completing any additional 
notification or development it deems 
warranted, the RO/AMC should adjudicate 
the claims for service connection for a 
left leg condition and a psychiatric 
condition, each to include as due to 
exposure to Agent Orange, in light of all 
pertinent evidence (to include any 
evidence submitted subsequent to the most 
recent January 2004 SSOC) and legal 
authority. If any such action does not 
resolve the claims, the RO/AMC shall 
issue the veteran an SSOC.

4. Regarding the request to reopen the 
claim for service connection for 
chloracne, to include as due to exposure 
to Agent Orange, the RO/AMC should 
prepare an SOC in accordance with 38 
C.F.R. § 19.29 (2007), unless the matter 
is resolved by granting the benefit 
sought, or by the veteran's withdrawal of 
the NOD. If, and only if, the veteran 
files a timely substantive appeal, should 
the issue be returned to the Board.

5. Regarding the claims of permanent 
incapacity for self-support for the 
veteran's two daughters and son , the 
RO/AMC should prepare an SOC in 
accordance with 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the 
benefit sought, or by the veteran's 
withdrawal of the NOD. If, and only if, 
the veteran files a timely substantive 
appeal, should the issue be returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The veteran is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not report for the 
aforementioned examinations, documentation should be obtained 
which shows that notice scheduling the examinations was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal. 38 C.F.R. 
§ 20.1100(b) (2007).






 Department of Veterans Affairs


